Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-0905)

Complainant
v.
Berhane Kebede d/b/a 7-Eleven 11647,
Respondent.
Docket No. C-14-1401
Decision No. CR3358

Date: September 5, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Berhane Kebede d/b/a 7-Eleven 11647, at 5415 Kenilworth
Avenue, Riverdale, Maryland 20737, and by filing a copy of the complaint with the Food
and Drug Administration’s (FDA) Division of Dockets Management. The complaint
alleges that 7-Eleven 11647 unlawfully sold cigarettes to minors, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a $250 civil money
penalty against Respondent 7-Eleven 11647.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on July 8, 2014, CTP served the
complaint on Respondent 7-Eleven 11647 by United Parcel Service. In the complaint
and accompanying cover letter, CTP explained that, within 30 days, Respondent should
pay the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.
Respondent 7-Eleven 11647 has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R. §
17.11, I assume that the facts alleged in the complaint (but not its conclusory statements)
are true. Specifically:

e At Respondent’s business establishment, 5415 Kenilworth Avenue, Riverdale,
Maryland 20737, on July 25, 2013, at approximately 12:41 PM, an FDA-
commissioned inspector observed Respondent’s staff sell a package of Newport
Box cigarettes to a person younger than 18 years of age;

e Ina warning letter issued on September 5, 2013, CTP informed Respondent of the
inspector’s observation from July 25, 2013, and that such an action violates federal
law, 21 C.F.R. § 1140.14(a). The letter further warned that if Respondent failed to
correct its violation, the FDA could impose a civil money penalty or take other
regulatory action;

e At Respondent’s business establishment, 5415 Kenilworth Avenue, Riverdale,
Maryland 20737, on November 6, 2013, at approximately 11:37 AM, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Newport Box cigarettes to a person younger than 18 years of age.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387f(d); see 21 U.S.C. § 387¢(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C. §
387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R. § 1140.14(a),
no retailer may sell cigarettes or smokeless tobacco to any person younger than 18 years
of age.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, | enter default judgment in the amount of $250 against Respondent
Berhane Kebede d/b/a 7-Eleven 11647. Pursuant to 21 C.F.R.

§ 17.11(b), this order becomes final and binding upon both parties after 30 days of the
date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

